internal_revenue_service number release date index number -------------------------------- --------------------------------------------------- ------------------------------------------ ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc fip plr-114963-09 - plr-114964-09 plr-114965-09 - plr-114966-09 plr-114967-09 - plr-114968-09 plr-114969-09 - plr-114971-09 date date legend state state date existing funds ------------- ------------- ------------------------- existing fund e i n ---------------- ---------------- existing fund e i n -------------------------------- ---------------- existing fund e i n existing fund e i n -------------------------------- ---------------- -------------------------------- ---------------- existing fund e i n -------------------- ---------------- new funds new fund e i n ----------------------------------------------------- ---------------- plr-114963-09 new fund e i n new fund e i n ------------------------------------------- ---------------- ----------------------------------------------------- ---------------- adviser -------------------------------------------- subadvisers ----------------------------------------------------------------------- -------------------------------------------------------- dear ----------------- this is in response to the letter submitted by your authorized representative dated date requesting rulings concerning the tax_ownership of fund shares additional information was submitted on date facts the trust is a business_trust formed under the laws of the state on date the trust the trust's and each fund's address is address the funds are comprised of the existing funds and the new funds the existing funds have commenced operations the new funds are a newly formed series of the trust that have not yet commenced operations each existing fund’s annual_accounting_period is and each new fund’s annual_accounting_period will be the year ended december each existing fund uses and each new fund will use the accrual_method of accounting for maintaining its accounting books and filing federal_income_tax returns the existing funds and the new funds together constitute the funds the trust is registered with the securities_and_exchange_commission the sec as an open-end management investment_company under the investment_company act of as amended the act the trust may issue an unlimited number of shares of beneficial_interest no par_value per share in each fund the shares of beneficial_interest of each existing fund are and the shares of beneficial_interest of each new fund will be registered under the securities act of as amended shares of the existing funds are and shares of the new funds will be offered to insurance_company segregated_asset accounts as an investment vehicle for variable life_insurance policies and variable_annuity contracts collectively variable_contracts and plr-114963-09 to other regulated_investment_companies that the adviser advises and that are offered to insurance_company segregated_asset accounts as an investment vehicle for variable_contracts each a related variable fund and collectively the related variable funds except as otherwise permitted by sec_1_817-5 all shares of the existing funds related variable funds and new funds are and will be held by segregated_asset accounts of insurance_companies and related variable funds public access to the existing funds related variable funds and new funds is and will be available exclusively through the purchase of a variable_contract as defined in sec_817 of the internal_revenue_code_of_1986 as amended the code although the terms of each variable_contract may vary the insurance_company will generally hold the premiums_paid by the variable_contract holder net of any fees or commissions and any income earned on the net_premiums in a segregated_asset_account the variable_contract holder generally will be able to allocate amounts held in the segregated_asset_account among several different investment options or subaccounts at least one subaccount will correspond to an investment in a particular fund each existing fund has elected to be taxed as a regulated_investment_company under part i of subchapter_m of the code and has qualified and intends to continue to qualify for the tax treatment afforded regulated_investment_companies under the code for each of its taxable years each new fund intends to elect to be taxed as a regulated_investment_company under part i of subchapter_m of the code and intends to qualify for each of its taxable years for the tax treatment afforded regulated_investment_companies under the code pursuant to sec_851 of the code each existing fund is treated and each new fund will be treated as a separate corporation for federal_income_tax purposes each existing fund has entered into and each new fund intends on entering into an investment advisory agreement with the adviser the adviser is a corporation organized under the laws of state and is a registered investment adviser under the investment advisers act of as amended pursuant to the investment advisory agreements the adviser is or will be responsible for managing the investment and reinvestment of the funds’ assets and continuously reviewing supervising and administering the funds’ investment programs the adviser has entered into investment subadvisory agreements with respect to the management of existing fund with subadvisers each a subadviser under which each subadviser is responsible for making investment decisions buying and selling securities and conducting research that leads to those purchase and sale decisions for the portion of the fund’s portfolio allocated to the subadviser the adviser has discretion over the percentage of the fund’s assets allocated to each subadviser and to the extent the adviser deems it appropriate to achieve the fund’s investment objective may reallocate the percentage of the fund’s assets overseen by each subadviser or remove a subadviser at any time the adviser reviews monitors and plr-114963-09 reports to the board_of trustees of the trust regarding the investment performance and investment procedures of each subadviser and assists and consults with each subadviser in connection with the fund’s continuous investment program the adviser currently has not entered into any subadvisory agreements with respect to any fund other than existing fund however the adviser may in the future enter into additional subadvisory agreements with respect to all or a portion of any fund’s portfolio pursuant to an exemptive order from the sec the adviser without shareholder approval as normally would be required under the act may replace or remove the subadvisers or may add subadvisers and enter into subadvisory agreements with such additional subadvisers with respect to all or a portion of any fund’s portfolio upon the approval of the board_of trustees of the trust three of the existing funds existing fund sec_2 and have an investment objective to provide high total return until their target retirement date and thereafter the investment style of existing fund sec_2 and will be commensurate with its target retirement date each fund will seek to achieve its investment objective by investing across a range of asset classes utilizing a wide variety of securities and investment styles in order to gain exposure to these asset classes and investment styles each fund will invest a certain percentage of its assets in other regulated_investment_companies exchange traded notes and without limitation etfs whether or not such exchange traded funds qualify as regulated_investment_companies that invest in a variety of u s and foreign equity debt commodities money market securities futures and other instruments securities of all capitalization levels underlying funds some of the underlying funds in which the funds will invest may be related variable funds except as otherwise permitted by sec_1_817-5 all related variable funds’ shareholders will be segregated_asset accounts held by insurance_companies and other funds that are related variable funds however to obtain exposure to specific asset classes and investment styles not available through related variable funds and to execute the funds’ investment strategies more effectively each fund may also invest in regulated_investment_companies exchange traded notes and without limitation etfs that are available to investors other than through the purchase of a variable_contract public funds some of the public funds in which the funds may invest are advised by investment advisers other than the adviser or an affiliate of the adviser the portfolio managers of each fund will regularly review the fund’s investments including investments in underlying funds and adjust the fund’s investments to take advantage of current or expected market conditions or to manage risk in making their investment decisions the portfolio managers will use a proprietary mix of qualitative and quantitative inputs to arrive at a view for the securities markets and segments of those markets based on the desired exposure to a particular investment and a thorough risk analysis the portfolio managers will then decide which funds to use as underlying funds and what proportion of a fund’s assets should be allocated to each underlying plr-114963-09 fund the portion of each fund’s assets allocated to an underlying fund will change over time and there can be no expectation that current or past positions in an underlying fund will be maintained in the future other than a variable_contract holder’s ability to allocate premiums and transfer amounts in the insurance_company segregated_asset_account to and from the insurance_company subaccount corresponding to a fund all investment decisions concerning a fund will be made by the adviser or a subadviser in their sole and absolute discretion a variable_contract holder will not able to direct a fund’s investment in any particular asset or recommend a particular investment or investment strategy and there will be no agreement or plan between the adviser and a variable_contract holder or between a subadviser and a variable_contract holder regarding a particular investment a variable_contract holder will have no current knowledge of a fund’s specific assets the funds’ portfolio holdings however will be available in quarterly filings with the sec including annual and semi-annual reports to shareholders a variable_contract holder will have no legal equitable direct or indirect interest in any of the assets of a fund rather a variable_contract holder will have only a contractual claim against the insurance_company offering the variable_contract to receive cash from the insurance_company pursuant to the terms of the specific variable_contract each fund will comply with the diversification requirements of sec_817 and in accordance with those requirements will treat each public fund as a single investment pursuant to such requirements no more than fifty-five percent of the value of each fund’s total assets will be represented by any one investment no more than seventy percent of the value of each fund’s total assets will be represented by any two investments no more than eighty percent of the value of each fund’s total assets will be represented by any three investments and no more than ninety percent of the value of each fund’s total assets will be represented by any four investments it is possible that at times up to one hundred percent of a fund’s total assets may be invested in public funds the funds are concerned that the excise_tax under sec_4982 will apply if the investor_control doctrine attributes the ownership of the fund shares to the variable_contract holders in addition to the facts presented above the trust has also made the following representations a b the trust is registered under the act as an open-end management investment_company each existing fund is a separate series of the trust is a fund as such term is used in sec_851 of the code and is treated as a separate corporation for federal_income_tax purposes pursuant to sec_851 of the code plr-114963-09 c d e f g h i j k each new fund is a separate series of the trust will be a fund as such term is used in sec_851 of the code and will be treated as a separate corporation for federal_income_tax purposes pursuant to sec_851 of the code each existing fund has elected to be taxed as a regulated_investment_company under part i of subchapter_m of the code and has qualified and intends to continue to qualify for the tax treatment afforded regulated_investment_companies under the code for each of its taxable years each new fund will elect to be taxed as a regulated_investment_company under part i of subchapter_m of the code and intends to qualify for the tax treatment afforded regulated_investment_companies under the code for each of its taxable years except as otherwise permitted by sec_1_817-5 of the treasury regulations all of the beneficial interests in the existing funds are held directly or indirectly by one or more segregated_asset accounts of one or more insurance_companies and public access to the existing funds is available exclusively through the purchase of a variable_contract within the meaning of sec_817 except as otherwise permitted by sec_1_817-5 of the treasury regulations all of the beneficial interests in the new funds will be held directly or indirectly by one or more segregated_asset accounts of one or more insurance_companies and public access to the new funds will be available exclusively through the purchase of a variable_contract within the meaning of sec_817 except as otherwise permitted by sec_1_817-5 of the treasury regulations all of the beneficial interests in the related variable funds are held directly or indirectly by one or more segregated_asset accounts of one or more insurance_companies and public access to the related variable funds is available exclusively through the purchase of a variable_contract within the meaning of sec_817 the life_insurance_companies whose segregated_asset accounts hold shares of the existing funds or shares of the related variable funds are life_insurance_companies within the meaning of sec_816 the life_insurance_companies whose segregated_asset accounts will hold shares of the new funds will be life_insurance_companies within the meaning of sec_816 each segregated_asset_account that holds shares of the existing funds or shares of the related variable funds is a separate_account registered with plr-114963-09 l m n o p q r s the sec as a unit_investment_trust under the act each segregated_asset_account that will hold shares of the new funds will be a separate_account registered with the sec as a unit_investment_trust under the act each fund will satisfy the diversification requirements of sec_817 and sec_1_817-5 of the treasury regulations there is not and there will not be any arrangement plan contract or agreement between the adviser and a variable_contract holder or between a subadviser and a variable_contract holder regarding the availability of a fund as a subaccount under the variable_contract or the specific assets to be held by a fund or an underlying fund other than a variable_contract holder's ability to allocate variable_contract premiums and transfer amounts in the insurance_company segregated_asset_account to and from the insurance_company subaccount corresponding to a particular fund all investment decisions concerning each fund are and will be made by the adviser or a subadviser in their sole and absolute discretion the percentage of a fund's assets invested in a particular public fund will not be fixed in advance of any variable_contract holder's investment and will be subject_to change by the adviser or a subadviser at any time a variable_contract holder cannot and will not be able to direct a fund's investment in any particular asset or investment or direct a fund’s use of a particular investment strategy and there is not and will not be any agreement or plan between the adviser and a variable_contract holder or between a subadviser and a variable_contract holder regarding a particular investment of any fund no variable_contract holder can or will be able to communicate directly or indirectly with the adviser or a subadviser concerning the selection quality or rate of return on any specific investment or group of investments held by a fund a variable_contract holder does not have and will not have any current knowledge of a fund's specific assets it is possible that at times up to one hundred percent of a fund’s total assets may be invested in public funds a variable_contract holder does not have and will not have any legal equitable direct or indirect ownership_interest in any of the assets of a fund a variable_contract holder only has and only will have a contractual claim against the insurance_company offering the variable_contract to receive cash from the insurance_company plr-114963-09 under the terms of his or her variable_contract ruling requested each fund respectfully requests a ruling that the fund's investment in public funds will not cause the variable_contract holders to be treated as the owners of the fund's shares for federal_income_tax purposes law and analysis sec_61 provides that the term gross_income means all income from whatever source derived including gains derived from dealings in property interest and dividends a long standing doctrine_of taxation provides that taxation is not so much concerned with the refinement of title as it is with actual command over the property taxed - the actual benefit for which the tax is paid 281_us_376 the incidence of taxation attributable to ownership of property is not shifted if the transferor continues to retain significant control_over the property transferred 435_us_561 333_us_591 309_us_331 without regard to whether such control is exercised through specific retention of legal_title the creation of a new equitable but controlled interest or the maintenance of effective benefit through the interposition of a subservient agency 749_f2d_513 8th cir revrul_77_85 1977_1_cb_12 considers a situation in which the individual purchaser of a variable_annuity contract retained the right to direct the custodian of the account supporting that variable_annuity to sell purchase and exchange securities or other assets held in the custodial_account the purchaser also was able to exercise an owner's right to vote account securities either through the custodian or individually the internal_revenue_service the service concluded that the purchaser possessed significant incidents_of_ownership over the assets held in the custodial_account the service reasoned that if a purchaser of an investment annuity_contract may select and control the investment_assets in the separate_account of the life_insurance_company issuing the contract then the purchaser is treated as the owner of those assets for federal_income_tax purposes thus any interest dividends or other income derived from the investment_assets are included in the purchaser's gross_income in revrul_80_274 1980_2_cb_27 the service applying revrul_77_85 1977_1_cb_12 concluded that if a purchaser of an annuity_contract may select and control the certificates of deposit supporting the contract and may withdraw all or a portion of the cash_surrender_value of the contract before the annuity_starting_date then the purchaser is considered the owner of the certificates of deposit for federal_income_tax purposes similarly revrul_81_225 1981_2_cb_12 concludes that investments in mutual_fund plr-114963-09 shares to fund annuity_contracts are considered to be owned by the purchaser of the annuity_contract if the mutual_fund shares are available for purchase by the general_public revrul_81_225 also concludes that if the mutual_fund shares are available only through the purchase of an annuity_contract then the sole function of the fund is to provide an investment vehicle that allows the issuing insurance_company to meet its obligations under its annuity_contracts and the mutual_fund shares are considered to be owned by the insurance_company finally in revrul_82_54 1982_1_cb_11 the purchaser of certain annuity_contracts could allocate premium payments among three funds and had an unlimited right to reallocate contract value among the funds prior to the maturity_date of the annuity_contract interests in the funds were not available for purchase by the general_public but were instead only available through the purchase of an annuity_contract the service concludes that the purchaser's ability to choose among general investment strategies for example between stock bonds or money market instruments either at the time of the initial purchase or subsequent thereto did not constitute control sufficient to cause the contract holders to be treated as the owners of the mutual_fund shares in christoffersen supra the eighth circuit considered the federal_income_tax consequences of the ownership of the assets supporting a segregated_asset_account the taxpayers in christoffersen purchased a variable_annuity contract that reflected the investment return and market_value of assets held in an account that was segregated from the general_asset_account of the issuing insurance_company the taxpayers had the right to direct that their premium payments be invested in any one of six publicly traded mutual funds the taxpayers could reallocate their investment among the funds at any time the taxpayers also had the right upon seven days notice to withdraw funds surrender the contract or apply the accumulated value under the contract to provide annuity payments the eighth circuit held that for federal_income_tax purposes the taxpayers not the issuing insurance_company owned the mutual_fund shares that funded the variable_annuity the court concluded that the taxpayers surrendered few of the rights of ownership or control_over the assets of the subaccount that supported the annuity_contract according to the court the payment of annuity premiums management fees and the limitation of withdrawals to cash did not reflect a lack of ownership or control as the same requirements could be placed on traditional brokerage or management accounts thus the taxpayers were required to include in gross_income any gains dividends or other income derived from the mutual_fund shares sec_817 which was enacted by congress as part of the deficit_reduction_act_of_1984 pub_l_no the 1984_act provides rules regarding the federal_income_tax treatment of variable life_insurance and annuity_contracts sec_817 of the code defines a variable_contract as a contract that provides for the allocation of all or part of the amounts received under the contract to an account that pursuant to state law or regulation is segregated from the general asset accounts of the company and that provides for the payment of annuities or is a life_insurance_contract in the plr-114963-09 legislative_history of the 1984_act congress expressed its intent to deny life_insurance treatment to any variable_contract if the assets supporting the contract include funds publicly available to investors the conference agreement allows any diversified fund to be used as the basis of variable_contracts so long as all shares of the funds are owned by one or more segregated_asset accounts of insurance_companies but only if access to the fund is available exclusively through the purchase of a variable_contract from an insurance_company in authorizing treasury to prescribe diversification standards the conferees intend that the standards be designed to deny annuity or life_insurance treatment for investments that are publicly available to investors h_r conf_rep no pincite sec_817 of the code provides that a variable_contract based on a segregated_asset_account shall not be treated as an annuity endowment or life_insurance_contract unless the segregated_asset_account is adequately diversified in accordance with regulations prescribed by the secretary_of_the_treasury if a segregated_asset_account is not adequately diversified income earned by that segregated_asset_account is treated as ordinary_income received or accrued by the policyholders approximately two years after the enactment of sec_817 the treasury_department issued proposed and temporary regulations prescribing the minimum level of diversification that must be met for an annuity or life_insurance_contract to be treated as a variable_contract within the meaning of sec_817 the preamble to the temporary regulations stated as follows the temporary regulations do not provide guidance concerning the circumstances in which investor_control of the investments of a segregated_asset_account may cause the investor rather than the insurance_company to be treated as the owner of the assets in the account for example the temporary regulations provide that in appropriate cases a segregated_asset_account may include multiple sub-accounts but do not specify the extent to which policyholders may direct their investments to particular sub-accounts without being treated as owners of the underlying assets guidance on this and other issues will be provided in regulations or revenue rulings under sec_817 relating to the definition of variable_contracts fed reg date the final regulations adopted with certain revisions not relevant here the text of the temporary regulations plr-114963-09 in revrul_2003_91 2003_2_cb_347 a variable_contract holder did not have control_over segregated account assets sufficient for the service to deem the variable_contract holder the owner of the assets the variable_contracts at issue were funded by a separate_account that was divided into twelve subaccounts the issuing insurance_company could increase or decrease the number of subaccounts at any time but there would never be more than twenty subaccounts available under the contracts each subaccount offered a different investment strategy interests in the subaccounts were available solely through the purchase of a variable life or variable_annuity contract that qualified as a variable_contract under sec_817 the investment activities of each subaccount were managed by an independent investment adviser there was no arrangement plan contract or agreement between the contract holder and the issuing insurance_company or between the contract holder and the independent investment adviser regarding the availability of a particular subaccount the investment strategy of any subaccount or the assets to be held by a particular subaccount other than a contract holder’s rights to allocate premiums and transfer funds among the available subaccounts all investment decisions concerning the subaccounts were made by the issuing insurance_company or the independent investment adviser in their sole and absolute discretion a contract holder had no legal equitable direct or indirect interest in any of the assets held by a subaccount but had only a contractual claim against the issuing insurance_company to collect cash in the form of death_benefits or cash surrender values under the contract the service concluded that based on all the facts and circumstances the contract holder did not have direct or indirect control_over the separate_account or any subaccount asset and therefore the contract holder did not possess sufficient incidents_of_ownership over the assets supporting the variable_contracts to be deemed the owner of the assets for federal_income_tax purposes in revrul_2003_92 2003_2_cb_350 the purchasers of variable_annuity and variable life_insurance contracts were able to allocate their premiums among different sub- accounts each sub-account invested in a partnership none of the partnerships were publicly_traded_partnerships under sec_7704 of the code and all of the partnerships were exempt from registration under the federal securities laws interests in each partnership were sold in private_placement offerings and were sold only to qualified purchasers that were accredited investors or to no more than one hundred accredited investors in the ruling the service held that the purchasers of the variable_annuity and variable life_insurance contracts were the owners for federal_income_tax purposes of the partnership interests that fund the variable_contracts if interests in the partnerships were available for purchase by the general_public the service further held that if the purchasers of the variable_annuity and variable life_insurance contracts were considered the owners of the partnership interests that fund the variable_contracts the contract purchasers must include any interest dividends or other income derived from the partnership interests in gross_income in the year in which the income is earned plr-114963-09 analysis in the revenue rulings discussed above the service took the position that if the holder of a variable life_insurance_policy or variable_annuity contract possesses sufficient incidents_of_ownership over the assets supporting the policy or contract the contract holder is viewed for federal_income_tax purposes as the owner of the underlying assets and as a result is currently taxed on any income and gains attributable to the underlying assets the service stated in revrul_2003_91 that the determination of whether the holder of a variable life_insurance_policy or variable_annuity contract possesses sufficient incidents_of_ownership over the assets of the separate_account underlying the variable life_insurance_contract or variable_annuity contract depends on all the relevant facts and circumstances in the instant case the fact that the funds may invest in public funds does not cause the variable_contract holders to be treated as the owners of the funds' shares for federal_income_tax purposes in revrul_82_54 the amounts held in the segregated_asset_account underlying a variable_contract were invested as the contract holder directed in shares of any or all of three open-end investment companies mutual funds each mutual_fund represented a different broad general investment strategy shares of the mutual funds were available only to insurance_company segregated_asset accounts while the mutual funds themselves were not available to the general_public the mutual funds held common stocks bonds and money market instruments all of which were available for purchase by members of the general_public the public availability of the assets held by the mutual funds did not lead to the conclusion that the issuing insurance_company was simply a conduit between the contract holders and their mutual funds or the underlying assets of the mutual funds revrul_82_54 held that the insurance_company not the contract holders was the owner of the mutual_fund shares similar to the mutual funds in revrul_82_54 the funds are or will be available only to insurance_company segregated_asset accounts and other permissible investors specified in sec_1_817-5 of the treasury regulations like the mutual funds in revrul_82_54 the funds will invest in assets that are available to the general_public in the current case instead of investing in common stocks bonds and money market instruments that are available to the general_public the funds will invest in regulated_investment_companies exchange traded notes and etfs that are available to the general_public based on the representations and facts presented by the taxpayer the variable_contract holder in this case does not appear to have any more control_over the assets held under their contract than was the case in revrul_82_54 or revrul_2003_91 2003_2_cb_347 based on the representations presented by the taxpayer the funds are not an indirect means of allowing a variable_contract holder to invest in a public fund plr-114963-09 conclusion based on the authority cited above and the representations and facts presented by the taxpayer each fund's investment in public funds will not cause the variable_contract holders to be treated as the owners of the fund's shares for federal_income_tax purposes except as expressly provided herein no opinion is expressed or implied concerning the tax con-sequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code pro-vides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see dollar_figure of revproc_2009_1 2009_1_irb_1 however when the criteria in dollar_figure of revproc_2009_1 2009_1_irb_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s donald j drees jr senior technician reviewer branch financial institutions products
